

AMENDMENT No. 1
DATED AS OF: MAY 20, 2009
TO MASTER LEASE AGREEMENT
DATED: AS OF FEBRUARY 26, 2009
THIS AMENDMENT NO. 1 (this “Amendment”), dated as of May 20, 2009 (“Effective
Date”), is to that certain Master Lease Agreement, dates as of February 26, 2009
(the “Master Lease”) and is by and between CDM RESOURCE MANAGEMENT LLC, a
Delaware limited liability company (“Lessee”), and CATERPILLAR FINANCIAL
SERVICES CORPORATION, a Delaware Corporation (“Lessor”). Capitalized terms used
herein and in the following recitals without definition shall have the meanings
ascribed hereto in the Lease unless the context hereof shall otherwise require.


W I T N E S S E T H:


WHEREAS, Lessee and Lessor desire to amend the Master Lease to provide for
monthly rental and the deposit with Lessor at the time of execution of each
Schedule of one month’s rent.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, Lessee and Lessor
each hereby agree as follows:


 
1.
The first sentence of the Master Lease is amended to read as follows:



The MASTER LEASE AGREEMENT (this “Master Lease”), dated as of February 26, 2009,
is between Caterpillar Financial Services Corporation (“Lessor”), a Delaware
corporation whose address is 2120 West End Avenue, Nashville, Tennessee 37203,
and CDM Resource Management, LLC (“Lessee”), a Delaware limited liability
company with a principal address of 20405 Tomball Pkwy, Suite 310, Houston,
TX  77070.


 
2.
The second sentence of Section 4.1 of the Master Lease is amended to read as
follows:



“The “Base Term” shall commence on the Base Term commencement Date and, unless
terminated or extended as provided herein, shall end on the same day of the
month as the Rent commencement Date at the end of One Hundred Twenty (120)
months after the Rent Commencement Date.  Any Renewal Term will be as set forth
in Section 5.3 hereof.”


 
3.
The first sentence of Section 4.2 of the Master Lease is amended to read as
follows:



“Lessee hereby covenants, agrees, and promises to pay to Lessor monthly Rent, in
arrears, plus applicable Taxes as increased from time to time in the amounts and
pursuant to the terms and conditions of the applicable Schedule.  During the
period from the Base Term Commencement Date to but excluding the Rent
Commencement Date, Lessee shall pay daily Rent as specified in the applicable
Schedule.  All such daily rent payments shall be due and payable on the Rent
Commencement Date.”

 
 

--------------------------------------------------------------------------------

 

The Master Lease is also hereby amended so that all references to “quarterly
Rent” shall refer to “monthly Rent”.


 
4.
Appendix A to the Master Lease is hereby amended by adding a new definition
number 43 reading as follows:



“4.3.  ‘Rent Commencement Date’ means (a) if the Base Term commencement Date
occurs during the period commencing on the first (1st) day of a  month and
ending on the fourteenth (14th)  day of such month, the fifteenth (15th) day of
such month; and (b) if the Base Term Commencement Date occurs during the period
commencing on the fifteenth (15th) day of a month and ending on the last day of
such month, the fifteenth (15th) day of the calendar month following the month
in which the Base Term Commencement Date occurs.”


Appendix A to the Master Lease is also hereby amended so that definition numbers
following number 43 are increased by one.


 
5.
There is added at the end of Section 4 of the Master Lease a new Section 4.5
reading as follows:



 “4.5  Escrow.  As security for its obligations under each Lease, upon execution
of such Lease, Lessee shall deliver to Wells Fargo Bank, National Association or
another escrow agent reasonably acceptable to Lessor, one month’s Rent, which
will be held in an escrow account in accordance with the terms of any escrow
agreement (“Escrow Agreement”)  in form and substance reasonably acceptable to
Lessor until all Lessee’s obligations under such Lease are satisfied.  Subject
to the terms and conditions set forth in the Escrow Agreement, Lessor may apply
any funds in such escrow account, at Lessor’s option, against any amounts due
under the Lease and shall return any remaining portion of such escrowed amount
to Lessee upon termination of the Lease, provided Lessee is not in default
hereunder.  Interest, if any, on any funds placed in escrow pursuant to this
Section 4.5 shall accrue solely to Lessee’s benefit.”


 
6.
The first sentence of Section 10.5 Total Debt to EBITDAR is deleted and replaced
with the following:



“The Ratio of Lessee’s Total Debt to EBITDAR shall be less than or equal to Four
to One (4:1) tested with respect to the preceding twelve months on the basis of
each quarterly financial statement delivered to Lessor pursuant to Section 10.1
hereof.”


 
7.
Section 15.2  Remedies is hereby amended by (a) deleting the words “and/or”
which currently appear in the fifteenth line of section and (b) adding the
flowing text at the end of the second sentence of the section:


 
 

--------------------------------------------------------------------------------

 

“;and/or (g) Lessor may request and receive payment of all or a portion of the
funds held pursuant to the Escrow Agreement under the terms and conditions set
forth in the Escrow Agreement.”


 
8.
Section 5.2 is hereby amended by inserting the words “the Rent payment due on
such date” between the words “(24.15%) of Lessor’s Cost set forth on the
Schedule together with” and the words “all other amounts due under such
Schedule”, it being the intention of the parties that the purchase option
payment by Lessee shall include the Rent payment due on the last day of the Base
Term.



 
9.
Except as expressly amended hereby, the Master Lease shall otherwise continue in
full force and effect.



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the day and year first above written.
 


By: ________________________
 
By:  Regency Gas Services, LP, its sole member
                     
Name: ______________________
 
By:  Regency OLP GP LLC, its general partner
                     
Title:  ______________________
 
By:   /s/ Byron R. Kelley
                          Name:    Byron R. Kelley      
 
                  Title:      Chairman and Chief Executive Officer      
 
                           
